Exhibit 10.4

LEUCADIA NATIONAL CORPORATION

315 Park Avenue South

New York, New York 10010

March 4, 2008,

as Amended and Restated on December 12, 2008

AmeriCredit Corp.

801 Cherry Street

Suite 3900

Fort Worth, Texas 76102

Attn: Daniel E. Berce, President and Chief Executive Officer

Ladies and Gentlemen:

We have discussed with you our intention to acquire shares of common stock,
$0.01 par value per share (the “Common Stock”), of AmeriCredit Corp., a Texas
corporation (the “Company”), and the possibility that the Company may enact
certain shareholder protection measures. In consideration of your forbearing the
enactment of such measures at the present time, and without prejudice to the
Company’s enactment of such measures in the future, intending to be legally
bound, we agree as follows:

1. We agree that, until March 3, 2010, without the prior approval of a majority
of the members of the Board of Directors of the Company (the “Board”) who are
not Associates or Affiliates of ours and who have not been nominated to serve on
the Board by us or any of our Affiliates or Associates (the “Disinterested
Directors”), we and our subsidiaries, Associates, Affiliates and any persons
with whom we have formed a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) (together, the “Restricted Persons”) will not (i) enter into
or agree, offer or seek or propose to enter into, directly or indirectly, any
merger, acquisition transaction or other business combination involving the
Company or any of its subsidiaries or any of their respective assets or
properties; (ii) make, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission promulgated under the Exchange Act) to vote,
or seek to advise or influence any person with respect to the voting of, any
voting securities of the Company or any of its subsidiaries in connection with
seeking the removal of any directors on the Board or a change in the size or
composition of the Board, or call a special shareholder’s meeting for any such
purpose; or (iii) directly or indirectly enter into any discussions,
negotiations, arrangements or understandings with any other person (including
any individual, firm, corporation, partnership or other entity or any “person”
as such term is used in Section 13(d) or Section 14(d)(2) of the Exchange Act)
(“person”) with respect to any of the foregoing activities or propose any of
such activities. The “Exchange Act” means the Securities Exchange Act of 1934,
as amended, or any successor statute. The terms “Affiliate” and “Associate”
shall have the meanings set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act.



--------------------------------------------------------------------------------

2. We acknowledge that the Restricted Persons have acquired more than 25% of the
outstanding Common Stock and, until March 3, 2010, without the prior approval of
a majority of the Disinterested Directors, we agree that the Restricted Persons
will not acquire any additional shares of Common Stock (or rights in respect
thereof) or the right or rights to vote additional voting securities of the
Company, if as a result thereof, the Restricted Persons would have beneficial
ownership (within the meaning of Section 13(d) of the Exchange Act) of in excess
of 29.9% of the voting power of the Common Stock; provided, however, the Company
agrees that if any other person, or group of which such other person is a part,
that is unaffiliated with the Restricted Persons shall acquire more than 30% of
the voting power of the Common Stock, then we shall be permitted to acquire such
number of additional shares of Common Stock that would permit the Restricted
Persons to beneficially own an aggregate amount of the Common Stock having
voting power equal to the voting power of such other unaffiliated person, entity
or group plus one percent (1%), such that the Restricted Persons are able to
remain the largest holder of Common Stock by one percent (1%), unless (i) at
such time there is no default or event of default under any of the Company’s or
any of its subsidiaries’ warehouse credit facility agreements or securitization
transaction agreements, and (ii) any such acquisition of additional Common Stock
by the Restricted Persons would result in the occurrence of an event of default
under any such agreement; provided further, however that the Restricted Persons
may acquire additional shares of Common Stock (or rights in respect thereof)
(a) pursuant to the exercise of the preemptive rights granted below or (b) in
any rights offering conducted by the Company in which any current holders of the
Company’s securities are offered the opportunity, on a pro rata basis, to
acquire shares or other securities, voting or non-voting, of the Company, so
long as (i) at the time of any such acquisition there is no default or event of
default under any of the Company’s or any of its subsidiaries’ warehouse credit
facility agreements or securitization transaction agreements, and (ii) any such
acquisition of additional Common Stock or right or rights to acquire additional
shares of Common Stock by the Restricted Persons would not result in the
occurrence of a default or an event of default under any such agreement.

Preemptive Rights: The Company shall give you notice (an “Issuance Notice”) of
any proposed issuance by the Company of any (i) Common Stock or other security
with voting rights or (ii) securities exercisable or convertible into Common
Stock or any other security with voting rights (collectively the items in
(i) and (ii) being referred to as “New Securities”), in each case at least five
(5) business days prior to the proposed issuance date. The Issuance Notice shall
specify the price or prices at which such securities are to be issued, the form
of consideration to be received by the Company and the other material terms of
the issuance. Provided that such purchase by you would not result in a breach of
any of your obligations under this letter agreement and the acquisition of the
New Securities is permitted under the terms and conditions of this letter
agreement, you shall be entitled to purchase up to your Pro Rata Share of the
New Securities proposed to be issued, at the price or prices, on the terms and
for the same form of consideration specified in the Issuance Notice (provided,
however, that if the consideration to be received for such New Securities is not
cash, the Board of Directors of the Company shall determine, in its reasonable
judgment, the cash equivalent of such non-cash consideration and you shall be
able to acquire your Pro Rata Share for cash). “Pro Rata Share” means the
fraction that results from dividing (1) the number of shares of Common Stock
owned by you (immediately before giving effect to the issuance) by (2) the
number of shares of Common Stock owned by all of the Company’s stockholders
(immediately before giving effect to the issuance). The Company shall have 90
days from the date of the Issuance Notice to consummate the

 

2



--------------------------------------------------------------------------------

proposed issuance of any or all of such New Securities that you have not elected
to purchase at the price and upon terms that are not materially less favorable
to the Company than those specified in the Issuance Notice, provided that, if
such issuance is subject to regulatory approval, such 90-day period shall be
extended until the expiration of five (5) business days after all such approvals
have been received, but in no event later than 180 days from the date of the
Issuance Notice. If the Company proposes to issue any such Common Stock or other
securities after such 90-day (or 180-day) period, it shall again comply with the
procedures set forth in the Preemptive Rights provisions of this paragraph 2.
Notwithstanding the foregoing, the term “New Securities” shall not include, and
you shall not be entitled to purchase Common Stock or any other securities as
contemplated by the Preemptive Rights provisions of this paragraph 2 in
connection with (A) issuances of Common Stock or securities to officers or other
employees of the Company in connection with such person’s employment with the
Company or to members of the Company’s board of directors under any arrangement
provided generally to directors for their service as directors of the Company,
(B) issuances of Common Stock, rights, warrants, options and/or convertible or
exchangeable securities in connection with any financing transaction, including,
without limitation, senior or subordinated notes, securitizations or similar
transactions, commercial bank or non-bank facilities, commitments or
arrangements, bridge financing or back-stop facilities, commitments or
arrangements, whole-loan purchase facilities, commitments or arrangements,
forward purchase facilities, commitments or arrangements, or other similar
facilities, commitments, arrangements or issuances of non-convertible debt
obligations or securities, (C) any issuance that, if as a result of such shares
of Common Stock or securities being issued to you, the Company would be required
to seek shareholder approval prior to such issuance or seek an exemption from
any applicable rules of the New York Stock Exchange or any other stock exchange
on which the Common Stock of the Company is then listed; provided, however, that
the limitation set forth in this clause (C) shall not apply if the Company is
seeking shareholder approval prior to such issuance or seeking an exemption from
any applicable rules of the New York Stock Exchange or any other stock exchange
on which the Common Stock of the Company is then listed in connection with such
issuance other than as a result of such shares of Common Stock or securities
that would be issued to you, (D) the conversion or exchange of any of the
Company’s preferred stock, warrants, options or other convertible or
exchangeable securities, provided, such preferred stock, warrants, options or
other convertible or exchangeable securities are outstanding as of the date of
this letter agreement or were issued in connection with a transaction set out in
the Preemptive Rights provisions of this paragraph 2, (E) a merger or
consolidation of the Company with another corporation, partnership, limited
liability company or business organization, or the acquisition of assets from
any such entity, (F) any issuance of Common Stock or securities exercisable or
convertible for Common Stock in exchange for the Company’s currently outstanding
debt obligations (including any renewals, modifications, extensions, or
restatements of currently outstanding debt obligations), (G) a rights offering
conducted by the Company on a pro rata basis to the holders of Common Stock of
the Company, or (H) any issuance by the Company of up to an aggregate of
5 million shares of Common Stock or securities exercisable or convertible into
up to an aggregate of 5 million shares of Common Stock (or any combination
thereof), in one or more transactions. The rights granted under the Preemptive
Rights provisions of this paragraph 2 shall terminate and be of no further force
or effect upon the termination of the restrictions and agreements contained in
paragraphs 1 through 6 of this letter agreement in accordance with the terms of
this letter agreement, and the rights granted under the Preemptive Rights
provisions of this paragraph 2 shall not be exercisable by

 

3



--------------------------------------------------------------------------------

you if the acquisition of New Securities upon the exercise of the rights granted
under the Preemptive Rights provisions of this paragraph 2 is otherwise
prohibited by the terms of this letter agreement. The rights granted to you
under the Preemptive Rights provisions of this paragraph 2 may not be assigned
by you without the prior written consent of the Company.

3. We agree that, until March 3, 2010, without the prior approval of a majority
of the Disinterested Directors, the Restricted Persons will not sell or dispose,
in a single transaction or series of transactions, Common Stock (or rights in
respect thereof) to any other person or “group” if we know the person or group
would hold (for such purpose, including the right to acquire), in excess of 4.9%
of the Common Stock, unless (i) prior to such sale or disposition, the proposed
transferee enters into an agreement with the Company in substantially the form
of this letter agreement (other than Paragraph 6); (ii) such sale is part of a
tender offer or exchange offer made to all stockholders of the Company by a
person other than us or who is not a subsidiary or an Affiliate or Associate of
ours and is not a part of a “group” of which we are a part; or (iii) such
disposition is pursuant to a dividend or distribution made by us on a pro rata
basis to our shareholders.

4. The restrictions set forth in Paragraph 2 hereof are expressly agreed to
preclude us from engaging in any hedging or other transaction which is or would
result in the acquisition of “beneficial ownership” (as defined in Rule 13d-3 of
the Exchange Act) of Common Stock in contravention of the provisions of this
letter agreement. Such prohibited hedging or other transactions would include,
without limitation, any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to Common Stock or with respect
to any security that includes, relates to, or derives any significant part of
its value from such Common Stock.

5. We agree that, until March 3, 2010, at any meeting of the shareholders of the
Company, however called, or in any other circumstance in which the vote, consent
or approval of the shareholders of the Company, in their capacity as
shareholders, is sought, with respect to the election of directors of the
Company, that we shall vote or give our consent with respect thereto, or cause
to be voted or consent to be given with respect thereto, all shares of Common
Stock held by the Restricted Persons, or over which we exercise voting control,
in favor of those nominees approved by the Disinterested Directors, provided, if
we have become and remain entitled to designate individuals for election to the
Board in accordance with Paragraph 6, that our nominees shall have been
nominated to serve on the Board upon the expiration of their terms of office, if
any such terms are expiring, to the extent required under Paragraph 6. We agree
that we will not grant any proxy, power-of-attorney or other authorization in or
with respect to any shares of Common Stock that are held by the Restricted
Persons, or over which we exercise voting control, or take any other action, in
our capacity as a shareholder of the Company, that would in any way restrict,
limit or interfere with the performance of our obligations hereunder.

6. As a result of our acquisition of more than 25% of the outstanding Common
Stock, the Company shall promptly increase the size of the Board by two
(2) directorships, and the vacancies on the Board created thereby shall be
filled by the Disinterested Directors with two of our designees to be selected
by us in our sole discretion, who initially shall be Ian Cumming and Justin
Wheeler. One of such designees shall be appointed to the class of directors
whose term expires at the 2008 annual meeting of shareholders, and the other
such designee shall be

 

4



--------------------------------------------------------------------------------

appointed to the class of directors whose term expires at the 2009 annual
meeting of shareholders. In each subsequent election of directors of the
Company, the Company shall use its best efforts to nominate a slate such that,
when taken together with the directors not then up for re-election, the Board
will include two directors designated by us. If any of our director designees
resigns or becomes ineligible to serve on the Board, we shall have the right, in
our sole discretion, to designate a replacement for such director designee,
provided such replacement is eligible to serve on the Board. Upon our request,
one of our director designees shall be appointed to serve on each committee of
the Board, provided that such designee is qualified to serve on such committee
under applicable regulations and listing standards. The Company shall not
increase the size of the Board beyond nine (9) directorships without the
approval of both a majority of the members of the Board and our director
designees. If, after having acquired beneficial ownership of at least 25% of
Common Stock, we (including our subsidiaries, Associates and Affiliates)
subsequently sell or otherwise dispose of shares of Common Stock and, as a
result, we (including our subsidiaries, Associates and Affiliates) shall
beneficially own less than 20% of the Common Stock, we shall cause the
individuals designated by us then serving on the Board to resign from the Board
if requested by the Disinterested Directors and, subject to the proviso below,
we shall no longer be entitled to representation on the Board; provided,
however, that if we purchase additional shares of Common Stock such that we
again own 20% or more of the Common Stock within sixty (60) days of such request
by the Disinterested Directors, the individuals designated by us then serving on
the Board shall not be required to resign and we shall continue to be entitled
to representation on the Board pursuant to this letter agreement.

7. The Company shall furnish us with such financial information concerning the
Company that we request to enable us to timely comply with our reporting
obligations under applicable securities laws.

8. The Company and we shall enter into a mutually acceptable registration rights
agreement having the principal terms set forth on Annex A hereto affording us
the right to require the Company, at the Company’s expense, to file with the
Securities and Exchange Commission, upon our demand, a registration statement on
Form S-3 registering the resale of the shares of Common Stock owned by us.

9. We agree that all shares of Common Stock that we beneficially own as of the
date of this letter agreement, and any shares of Common Stock that we purchase
or with respect to which we otherwise acquire beneficial ownership or voting
rights, directly or indirectly, after the date of this letter agreement,
including, without limitation, shares issued upon the conversion, exercise or
exchange, as the case may be, of securities held by us that are convertible
into, or exercisable or exchangeable for, shares of Common Stock, shall be
subject to the terms and conditions of this letter agreement.

10. Except as otherwise provided herein, the restrictions and agreements made by
us contained in Paragraphs 1 through 6 shall terminate upon the earliest to
occur of (i) such time as the Restricted Persons own less than 5% of the Common
Stock; (ii) the Company’s breach of any material provision of this Agreement,
which breach shall continue uncured for more than 30 days after written notice
of such breach shall have been delivered by us to the Disinterested Directors
(but any such breach hereof by the Company shall not relieve the Company of the
restrictions

 

5



--------------------------------------------------------------------------------

and agreements made by it herein); (iii) the acquisition by any person or
“group” that is not affiliated or associated with us of a majority of the Common
Stock; (iv) the date on which the Company shall have entered into any merger,
acquisition transaction or other business combination involving the Company or
its assets or properties; (v) March 3, 2010; or (vi) the Company (a) commences
any bankruptcy, reorganization, debt arrangement, or other case or proceeding
under any state or federal bankruptcy or insolvency law, (b) applies for,
consents to, or acquiesces in, the appointment of a trustee, receiver or other
custodian for the Company or a substantial part of its property, or makes a
general assignment for the benefit of creditors, under any state or federal
bankruptcy or insolvency law, (c) has a trustee, receiver, or other custodian
appointed for the Company or a substantial part of the Company’s property under
any state or federal bankruptcy or insolvency law, or (d) has a bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any state or
federal bankruptcy or insolvency law, that is involuntarily commenced against or
in respect of the Company and which shall not have been dismissed within 30 days
following the commencement thereof. The restrictions and obligations of the
Company contained in Paragraphs 6 and 8 hereof shall terminate upon the earliest
to occur of (i) if we breach any material provision of this letter agreement,
which breach shall continue uncured for more than 30 days after written notice
of such breach shall have been delivered by the Company to us, but any such
breach hereof by us shall not relieve us of the restrictions and agreements made
by us herein or (ii) March 3, 2010. Notwithstanding the foregoing, the
provisions of Paragraph 7 hereof shall continue for so long as (but only to the
extent that) we are required to include financial information concerning the
Company in our public reporting).

11. The parties hereto acknowledge and agree that money damages would not be a
sufficient remedy for any breach or threatened breach of any provision of this
letter agreement, and that in addition to all other remedies which we or the
Company may have, each of the parties hereto will be entitled to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach, without the necessity of posting any bond.

12. It is understood and agreed that no failure or delay by a party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

13. The invalidity or unenforceability of any provision of this letter agreement
shall not affect the validity or enforceability of any other provisions of this
letter agreement, which shall remain in full force and effect.

14. This letter agreement, including, without limitation, the provisions of this
Paragraph 14, may not be amended, modified, terminated or waived, in whole or in
part, except upon the prior written approval of a majority of the Disinterested
Directors and by a separate writing signed by the Company, if so authorized by
such Disinterested Directors, and us expressly so amending, modifying,
terminating or waiving such agreement or any part hereof. Any such amendment,
modification, termination or waiver of this letter agreement or any part hereof
made without the prior written approval of such Disinterested Directors shall be
void and of no legal effect.

 

6



--------------------------------------------------------------------------------

15. This letter agreement may be executed in two or more counterparts (including
by means of facsimile), each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument. Receipt of an
executed signature page to this letter agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of this executed letter agreement shall be deemed to be originals
thereof.

16. Each party agrees and consents to personal jurisdiction and service of
process and exclusive venue in the federal district court for the Northern
District of Texas, Dallas Division, of the State of Texas for the purposes of
any action, suit or proceeding arising out of or relating to this letter
agreement. This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regards to its
conflicts of law principles.

17. This letter agreement, dated as of December 12, 2008, amends and restates in
its entirety that certain letter agreement among the parties hereto, dated as of
March 4, 2008.

 

Very truly yours, Leucadia National Corporation By:  

 

Name:   Ian M. Cumming Title:   Chairman of the Board

Confirmed and agreed to as of

the date first written above:

 

AmeriCredit Corp. By:  

 

Name:   Daniel E. Berce Title:   President and Chief Executive Officer

 

7



--------------------------------------------------------------------------------

Annex A

Terms of Registrations Rights Agreement

 

•  

Three demand registrations, subject to a minimum threshold of (i) at least 20%
of the aggregate number of shares held by us, or (ii) reasonably expected to
generate aggregate gross proceeds of at least $25 million, even if less than
20%).

 

•  

No more than one demand registration in any six month period.

 

•  

The Company shall use its best efforts to cause a registration statement to be
filed not later than 30 days after receipt by the Company of the demand notice
for a shelf registration (60 days for an underwritten offering); continuous
effectiveness for 180 days. If available on Form S-3, Company must file and
maintain a shelf registration for the registrable shares (which include all
currently owned and after acquired shares); shelf to remain effective so long as
we own any shares; shelf to permit underwritten offerings and to the extent
available will be filed as a so-called “WKSI” shelf; securities to remain
registrable unless they have been sold under a registration statement or Rule
144.

 

•  

Blackout period: not more than once in any six-month period for not more than 60
days and not more than, in the aggregate, 90 days during any twelve-month
period.

 

•  

The Company will pay all expenses in connection with any request for
registration pursuant to the registration rights agreement, including road
shows.

 

•  

Piggy back rights.

 

•  

Most Favored Nations provision.